Citation Nr: 1200351	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  10-15 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fayetteville, Arkansas


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred as a result of treatment provided at St. Edward Mercy Medical Center in Ft. Smith, Arkansas, on January 11, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1948 to February 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Department of Veterans Affairs Medical Center (VAMC) in Fayetteville, Arkansas.  


FINDINGS OF FACT

1.  Treatment provided by St. Edwards Mercy Medical Center on January 11, 2008 was not for an adjudicated service-connected disability or a nonservice-connected disability associated with and held to be aggravating a service-connected disability.  

2.  As of January 11, 2008 the Veteran was not a participant in a vocational rehabilitation program as defined at 38 U.S.C.A. § 3131(9).

3.  A VA medical facility was feasibly available to provide the Veteran with treatment on January 11, 2008 and an attempt to use such provider before the Veteran sought treatment at St. Edwards Mercy Medical Center would have been considered reasonable by a prudent layperson.

4.  The condition for which the Veteran sought treatment at St. Edward Mercy Medical Center on January 11, 2008 was not of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  



CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses incurred as the result of treatment at St. Edwards Mercy Medical Center in Ft. Smith, Arkansas, on January 11, 2008 have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.120, 17.1000, 17 .1002 (2011 and 76 Fed. Reg. 79067 (Dec. 21, 2011)).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) . 

In a letter sent to the Veteran in June 2008, the VAMC provided the Veteran with notice under the VCAA.  The letter informed the Veteran as to his and VA's respective duties in obtaining evidence.  This notice is lacking in that it did not inform him of what the evidence must show in order to grant the payment/reimbursement claim, which appears to have been filed by the institution that provided the care at issue, St. Edward Mercy Medical Center.  This letter was sent to the Veteran at the same time that the claim was adjudicated so to the extent that the letter provided notice, the notice contains a timing error.  

Not all notice errors require corrective action.  Rather, the question is whether 38 C.F.R. § 19.9 requires that the matter be remanded for correction of the error is because such action is essential for a proper appellate decision.  This the Board views in light of the rule of prejudicial error, which provides that if the error is not prejudicial to the claimant, it is harmless error and therefore requires no correction.  See generally, Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining the rule of prejudicial error in the context of claims for VA benefits).  

Here, the Veteran was provided with a statement of the case in March 2009 that included the regulatory text explaining to him what is meant by emergency treatment and providing him with the standard for what is meant by a feasibly available Federal facility.  The Board is not finding that the statement of the case provided him with VCAA notice; it did not.  Rather, what the Board is finding is that a person reading this document would understand what was required to substantiate a claim for payment or reimbursement of unauthorized medical expenses.  

Additionally, the Veteran has argued one of the bases upon which the Board denies his appeal and the basis for the VAMC denial of the claim - whether a VA facility was feasibly available.  This basis alone is sufficient for the Board to determine that the appeal cannot be granted.  

Based on these two facts, together with the opportunity that the Veteran has had to meaningfully participate in the processing of this matter, that is, to offer argument and to submit evidence or request that VA obtain evidence, the Board finds that there has been no prejudice to the Veteran resulting from the defects in VCAA notice in this case.  A remand is not necessary to inform the Veteran of that which a person would already understand given the facts of this case.  

The Board also concludes that VA's duty to assist has been satisfied. All records pertaining to the treatment at issue have been obtained.  A medical opinion as to whether the Veteran met the medical criteria for reimbursement of unauthorized medical expenses was obtained in March 2009.  There is no indication of the existence of any potentially relevant evidence which is not of record. 

Thus, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


II.  Merits of the claim

The Veteran seeks reimbursement or payment for medical expenses incurred as a result of treatment provided at St. Edward Mercy Medical Center on January 11, 2008.  

No evidence of record shows that the treatment had or has been authorized and the Veteran has not contended that it had or has been authorized.  

St. Edward Mercy Medical Center emergency room clinical records documents that on January 11, 2008, at approximately noon, the Veteran presented with a complaint of abdominal pain, worse every time he eats, of six months' duration and that it was getting worse and he was unable to sleep at night.  Additional notes included that the pain was getting worse and he was not resting well at night and was afraid to eat.  He reported pain of level seven on an increasing scale of one to ten.  

These records show that he was admitted on January 11, 2008 and underwent an abdominal and pelvis CT scan, the report of which provides an impression of bilateral simple renal cysts, degenerative changes of the lumbar spine, and that the remainder of the scan of the abdomen and pelvis was essentially unremarkable.  These records document that he was discharged that same date with a diagnosis of acute abdominal pain and a notation that he possibly needed an EGD/colonoscopy with recommendation for follow-up at the VAMC.  

A Report of Contact, with a reviewer signature in June 2008, documents that a VA medical facility was less than six miles away.  Also of record is a March 2009 clinical review signed by a physician.  The physician related the relevant facts and his statement is consistent with what is found in the St. Edward Mercy Medical Center treatment records.  He noted that there were findings in those records that the Veteran was in no acute distress and was 30 minutes post prandial pain.  The physician also noted that the Veteran had undergone a CT of his abdomen and pelvis one month prior to the January 2008 treatment and noted that the impression from the January 2008 CT scan was bilateral renal cysts and degenerative changes of the lumbar spine, otherwise essentially unremarkable.  Finally, the physician stated as follows:  "Clinical review indicates this to be a non-emergent visit to a non-VA facility when a VA CBOC [community based outpatient clinic] facility was feasibly available and could have performed the care."  

In his March 2010 substantive appeal, the Veteran explained why he disagreed with the decision to deny is claim, stating as follows:  

The VA said that I should use their facility.  I did that and they told me they could not find out what was wrong with me.  Therefore the problem was not solved so I had to go seek other medical attention because the pain was so severe.  I went to St. Edwards Mercy Medical Center due to stomach pain.  They admitted me for about 10 days diagnosed me with vasculitis and treated the problem.  After release I am still getting treatment for that problem at the Cooper Clinic.  

Generally, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725, and implementing regulations.  

Service connection has been established for six disabilities, effective since 2003 or earlier.  Those disabilities are as follows:  (1)  Lumbosacral strain with evidence of degenerative disc.  (2)  Hypertension.  (3)  Tinnitus.  (4)  Decreased strength of the right lower extremity associated with lumbosacral strain with evidence of degenerative disc.  (5)  Decreased strength of the left lower extremity associated with lumbosacral strain with evidence of degenerative disc.  (6)  Hearing loss.  None of these disabilities have been evaluated as more than 40 percent disabling and his combined evaluation is 60 percent.  

The Veteran has not asserted, and the evidence does not show, that the treatment at issue was provided for an adjudicated service-connected disability or a nonservice-connected disability associated with and held to be aggravating a service-connected disability.  There is no indication that he was a participant in a vocational rehabilitation program as defined at 38 U.S.C.A. § 3131(9).  For these reasons reimbursement or payment of medical expenses incurred on January 11, 2008 is not warranted under 38 U.S.C.A. § 1728 and its implementing regulations.  

At this point the Board notes that those regulations implementing 38 U.S.C.A. § 1728 and § 1728  were recently amended to conform with statutory changes.  See 76 Fed. Reg. 79067 (Dec. 21, 2011).  Those changes are not such that they have any effect on the instant matter before the Board.  

As the requirements for payment or reimbursement under 38 U.S.C.A. § 1728 and its implementing regulations are not for application in this case, the Board must therefore turn to 38 U.S.C.A. § 1725 and the implementing regulations to determine if reimbursement or payment is warranted.  To be eligible for payment or reimbursement for emergency services for non-service-connected conditions in non-VA facilities under that statute and those implementing regulations, the Veteran must satisfy all of the following conditions: 

a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public. 

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran against a third party for payment of such treatment and the Veteran has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and, 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728  for the emergency treatment provided (38 U.S.C.A. § 1728  authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  

See 38 C.F.R. § 17.1002 (2011 and 76 Fed. Reg. 79067 (Dec. 21, 2011)).  

If any one of the criteria is lacking, the benefit sought may not be granted.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1002.  In the instant case, two of the criteria, those listed at (b) and (c) are lacking.  The lack of either criterion, standing alone, requires that the Board deny the appeal.  

Here, the preponderance of evidence of record shows that the condition for which the Veteran sought care on January 11, 2008 was not one that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Although the Veteran asserted in the March 2010 argument that he was in severe pain, the treatment records from January 11, 2011 present a different picture.  At the time of his treatment he reported pain of seven on a scale of one to ten.  The Board finds his report at the time of his treatment to be more probative than his statement made more than two years later, as to whether he considered his pain to be severe at that time.  

Additionally, the nature of the reports from January 11, 2011 is such as to lead the Board to the conclusion that a prudent layperson would not reasonably have expected that delay in seeking immediate medical attention would have been hazardous to life and health.  Indeed, those reports tend to show that the Veteran did not expect that delay in seeking immediate medical attention on that date would have been hazardous to his life or health.  He reported pain present for six months and worsening lately, resulting in difficulty sleeping.  The emergency physician record includes that his symptom was pain and, although there were preprinted options to select mild, moderate, or severe, the selection for moderate is circled.  This form also shows that the Veteran reported that he had had similar symptoms for weeks.  Upon examination he was in no acute distress.  The reports are not consistent with a condition that a prudent layperson would reasonably have expected that delay in seeking immediate medical attention would be hazardous to life and health.  

For these reasons, the Board finds that criterion (b) as listed above, has not been met in this case.

The preponderance of the evidence is also against a finding that a VA facility was not feasibly available for the care that was provided or for care even if the condition had been of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life and health.  

The time of day, the location, and the day of the week, along with the March 2009 medical opinion and the report of contact, tend to show that a VA medical facility capable of providing medical care was feasibly available at the time the Veteran sought care on January 11, 2008.  The emergency room clinical record form has selections for mode of arrival including ambulatory, stretcher, carried, W/C, ambulance, and air.  This form indicates that the Veteran's mode of arrival was ambulatory.  There is no evidence to the contrary as to any of these points.  

The Veteran has not contended that VA treatment was not feasibly available because no VA facility was physically available - for example, not open due to time of day or too far away from the location at which he decided to seek care.  Nor has he argued that there was no VA facility physically equipped to render the care.  His March 2010 argument is essentially that the VA treatment that he had received for his abdominal symptoms in the past was inadequate.  The Board finds this to be a fundamentally different argument than an argument that VA care was not feasibly available.  Support for this finding is the example provided at (c) above.  The Board is not here stating that this example is limiting or dispositive, but merely that it provides some indication of the kind of situation that would lead one to determine that treatment at a VA facility was not feasible.  

The Board finds this report to be evidence that a VA facility was feasibly available at the time that the Veteran sought care at St. Edward Mercy Medical Center.  

Finally, though not probative of whether either the criteria listed at (b) and (c) above were met, the Board does address the Veteran's report that he was admitted for ten days for his symptoms.  This the Board does because it has a duty to address any evidence favorable to the Veteran and it appears that the Veteran views this statement as favorable to the claim.  His report of a 10 day admission is not consistent with the records that document the treatment for which reimbursement or payment is sought.  The St. Edward Mercy Medical Center records, that document the benefit sought, indicate that the Veteran was discharged to home on the same date that he was admitted.  Thus, the Board affords this statement of a ten day admission no probative weight as to the issue decided in the instant document.  

For the reasons stated above, the Board finds the preponderance of evidence is against granting payment or reimbursement for unauthorized medical expenses incurred as a result of treatment provided at St. Edward Mercy Medical Center in Ft. Smith, Arkansas, on January 11, 2008.  The appeal must therefore be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


